--------------------------------------------------------------------------------

Exhibit 10.1
 
NON-COMPETITION, NON-SOLICITATION
AND CONFIDENTIALITY AGREEMENT


This Non-Competition, Non-Solicitation and Confidentiality Agreement (the
“Agreement”) is made as of the _____ day of ______________, 2012 by and between
Theragenics Corporation, a Delaware corporation (the “Company”), and
_______________, an employee of the Company (the “Employee”).
 
WHEREAS, the Company Group wishes to protect and maintain its confidential
information and its trade secrets which may be developed by or become known to
the Employee and which, if disclosed to the Company Group’s competitors or if
used in a competitive way, would be detrimental to the Company Group’s business.
 
WHEREAS, the Employee is subject to the terms of that certain employment
agreement between the Employee and the Company dated _________________, as it
has been amended (the “Employment Agreement”).
 
WHEREAS, the Employment Agreement contains provisions restricting the Employee
from engaging in competition with the Company Group, soliciting employees of the
Company Group, soliciting customers or clients of the Company Group, and
disclosing confidential information or trade secrets.
 
WHEREAS, the Company Group desires to replace such provisions of the Employment
Agreement to comply with recent Georgia law changes relating to such provisions.
 
NOW, THEREFORE, in consideration of the continued employment of the Employee by
the Company, and for other good and valuable consideration, the receipt of which
is acknowledged, the parties agree as follows:
 
1.   Definitions.  The definitions in Schedule A are hereby incorporated by
reference and made a part of this Agreement.
 
2.   Agreement Not to Solicit the Employees.  During the Applicable Period, the
Employee shall not, either directly or indirectly, on the Employee’s own behalf
or on behalf of others, solicit, or hire away, or attempt to solicit, or hire
away, any person employed by the Company Group, whom the Employee managed or
supervised, or with whom the Employee worked directly, during the most recent
twelve (12) months of the Employee’s employment with the Company Group prior to
the Determination Date, whether or not such employee is a full-time, part-time,
temporary or other employee of the Company Group.
 
3.   Agreement Not to Solicit Customers.  During the Applicable Period, the
Employee shall not, either directly or indirectly, on behalf of any Competing
Business, solicit or attempt to solicit any customer or actively sought
prospective customer of the Company Group, with whom the Employee had material
contact during the Employee’s employment with the Company Group, for purposes of
providing products or services that are competitive with those offered by the
Company Group.
 
 
 

--------------------------------------------------------------------------------

 
 
4.   Non-Competition.  The Employee agrees that, during the Applicable Period,
the Employee shall not, within the Area, for a Competing Business, either
directly or indirectly, undertake to perform duties and responsibilities
substantially similar to those the Employee conducted, offered or provided for
the Company Group during the most recent two (2) years of the Employee’s
employment with the Company Group prior to the Determination Date.
 
5.   Restrictions on Use and Disclosure of Company Information.
 
                (a)         The Employee agrees that during the term of the
Employee’s employment with the Company and for the period thereafter determined
in Section 5(b) or 5(c), as applicable:
 
 (i)           the Employee will receive and hold all the Company Information in
trust and in strictest confidence;
 
 (ii)          the Employee will protect the Company Information from disclosure
and will in no event take any action causing any of the Company Information to
lose its character as Company Information, or fail to take the action necessary
in order to prevent any Company Information from losing its status as Company
Information; and
 
 (iii)         except as required by the Employee’s duties in the course of
employment by the Company Group, the Employee will not, directly or indirectly,
use, publish, disseminate or otherwise disclose any Company Information to any
third party without the prior written consent of the Company Group, which may be
withheld in the Company Group’s absolute discretion.
 
(b)         The restrictions on the Employee’s use or disclosure of Company
Information, as set forth in Section 5(a) above, shall survive, following the
termination of the Employee’s employment, with respect to Confidential
Information, for so long as the information remains confidential as defined by
this Agreement.
 
(c)         The restrictions on the Employee’s use or disclosure of Company
Information, as set forth in Section 5 above, shall survive, following the
termination of the Employee’s employment, with respect to Trade Secrets, for so
long as such Company Information is a trade secret under applicable law.
 
6.           Ability to Earn Livelihood; Employee Acknowledgement.
 
(a)         The Employee expressly agrees and acknowledges that the covenants
and restrictions contained in Sections 2, 3, 4, and 5 do not preclude the
Employee from earning a livelihood, nor do they unreasonably impose limitations
on the Employee’s ability to earn a living.  In addition, the Employee agrees
and acknowledges that the potential harm to the Company Group of their
non-enforcement outweighs any harm to the Employee of their enforcement by
injunction or otherwise.
 
(b)         The Employee acknowledges that the Employee has carefully read this
Agreement, understands and has given careful consideration to the restraints
imposed upon the Employee by this Agreement, and is voluntarily entering in this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
7.   Return of Materials.  All Materials are the property of the Company
Group.  The Employee will not remove from the Company Group’s premises or copy
or reproduce any Materials (except as the Employee’s employment by the Company
Group shall require), and at the termination of the Employee’s employment,
regardless of the reason for or manner of such termination, the Employee will
leave at the principal office of the Company Group, or immediately return to the
Company Group, all Materials or copies or reproductions thereof in the
Employee’s possession, power or control.
 
8.   Remedies.  The Employee agrees that the covenants contained in Sections 2,
3, 4, and 5 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect and preserve the business,
interests and properties of the Company Group, and that irreparable loss and
damage will be suffered by the Company Group should the Employee breach any of
such covenants.  Therefore, the Employee agrees and consents that, in addition
to all the remedies provided at law or in equity, the Company Group shall be
entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of such
covenants.  The existence of any claim, demand, action or cause of action of the
Employee against the Company Group shall not constitute a defense to the
enforcement by the Company Group of any of the covenants or agreements
herein.  In addition to all other rights the Company Group may have pursuant to
this Agreement, if the Employee violates Section 2, 3, or 4 of this Agreement,
the Employee will forfeit all severance pay under the Employment Agreement.
 
9.   Severability and Modification; Blue Pencil.
 
(a)         The parties agree that each provision in this Agreement is separate,
distinct and severable from the other and remaining provisions of this
Agreement, and that the invalidity or unenforceability of any Agreement
provision shall not affect the validity and enforceability of any other
provision or provisions of this Agreement.  Further, if any provision of this
Agreement is ruled invalid or unenforceable by a court of competent jurisdiction
because of a conflict between such provision and any applicable law or public
policy, it is the intent of the parties that such provision shall be modified by
the Court to the extent appropriate to render the provision reasonable, valid
and enforceable.
 
(b)         If any court of competent jurisdiction shall at any time deem the
term or geographic area of this Agreement or the provisions of Sections 2, 3, 4,
or 5 unenforceable, the remainder of the Agreement shall nevertheless stand, the
duration of the applicable restrictions set forth in Section 2, 3, 4, or 5 shall
be deemed to be the longest period permissible by law under the circumstances
and the “Area” shall be deemed to comprise the largest territory permissible by
law under the circumstances.  The court in each case shall reduce the
aforementioned provisions to permissible duration or size.
 
10.        Notices.  Any notice, request, demand, or other communication
required to be given hereunder shall be made in writing and shall be deemed to
have been fully given if personally delivered or if mailed by overnight delivery
to the parties at the following addresses, or at such other addresses as shall
be given in writing by either party to the other party hereto:
 

  If to the Company Group: Theragenics Corporation     5203 Bristol Industrial
Way     Buford, Georgia 30518     Attn:   Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 
                                           

If to the Employee, at the address most recently on file in the Company’s
records.


11.        Assignment.  This Agreement and the rights and obligations of the
Company Group hereunder may be assigned by the Company and shall inure to the
benefit of, shall be binding upon, and shall be enforceable by any such assignee
and any successor of the Company.  This Agreement and the rights and obligations
of the Employee hereunder may not be assigned by the Employee.
 
12.        Waiver.  No consent or waiver by a party with respect to any breach
or default by the other party hereunder shall be effective unless in writing,
and no such waiver or consent shall be deemed or construed to be a consent or
waiver with respect to any other breach or default by such party of the same
provision or any other provision of this Agreement.  Failure on the part of a
party to complain of any act or failure to act of the other party or to declare
such other party in default shall not be deemed or constitute a waiver of any
rights hereunder.
 
13.        Governing Law.  This Agreement shall be governed and construed as to
both substantive and procedural matters in accordance with the laws of the State
of Georgia, without regard to the conflict of laws principles thereof.
 
14.        Interpretation.  Should any provision of this Agreement require a
judicial interpretation, it is agreed that the judicial body interpreting or
construing this Agreement shall not apply the assumption that the terms of this
Agreement shall be more strictly construed against one party by reason of the
rule of legal construction that an instrument is to be construed more strictly
against the party which itself or through its agents prepared the
Agreement.  The parties acknowledge and agree that they and their agents have
each had the opportunity to participate equally in the negotiations and
preparation of this Agreement, and the Employee acknowledges that the Employee
has had the opportunity to consult legal counsel regarding the terms hereof.
 
15.        Consent to Jurisdiction and Venue and Selection of Forum.  With
respect to any action to enforce or interpret this Agreement, or otherwise
arising out of or relating to this Agreement, each party (i) consents and
submits to personal jurisdiction and venue in the Superior Court of Hall County,
State of Georgia (referred to as the “Court”); (ii) waives any and all
objections to jurisdiction and venue in the Court; and (iii) waives any
objection that the Court is an inconvenient forum.  Each party further agrees
that jurisdiction and venue concerning any legal or equitable action to enforce
or interpret this Agreement, or otherwise arising out of this Agreement, shall
rest exclusively in the Superior Court of Hall County, State of Georgia, so that
any such action shall be brought and defended in the Court.
 
Initials: _____                                      Initials: _____
 
16.        Amendment.  No amendment or modification of this Agreement shall be
valid or binding upon the Company or the Employee unless made in writing and
signed by the parties hereto.  Notwithstanding the foregoing, the parties
further agree that if a judicial or quasi-judicial entity declares the agreement
invalid in whole or in part, it may modify the terms of the Agreement and give
effect to the Agreement as modified.
 
 
4

--------------------------------------------------------------------------------

 
 
17.        Headings.  Titles and captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit or extend or describe the scope of this Agreement or the intent of any
provision contained in this Agreement.
 
18.        Third Party Beneficiaries.  Each member of the Company Group other
than the Company is an intended third party beneficiary under this Agreement and
can enforce its provisions against the Employee to the same as if it were a
party to this Agreement.
 
19.        Superseding Agreement.  This Agreement replaces the provisions of the
Employment Agreement restricting the Employee from engaging in competition with
the Company Group, soliciting employees of the Company Group, soliciting
customers or clients of the Company Group, or disclosing confidential
information or trade secrets and all other provisions as they relate to the
foregoing including but not limited to dispute resolution; provided, however,
that the remaining provisions of the Employment Agreement shall remain in full
force and effect in accordance with its terms.
 
IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.
 

  EMPLOYEE:                   (Signature)               THE COMPANY:        
THERAGENICS CORPORATION [OR NAME   OF APPLICABLE SUBSIDIARY]               By:  
  Name:     Title:   

 
 
5

--------------------------------------------------------------------------------

 
 
Schedule A
 
Definitions.
 
(a)  “Affiliate” means any person, firm, corporation, partnership, association
or entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company. For
these purposes, “control” shall mean the direct or indirect ownership of equity
securities of the applicable entity possessing the right to more than fifty
percent (50%) of the combined ordinary voting power of the outstanding voting
equity securities of such entity.
 
(b)  “Applicable Period” means the period of the Employee’s employment with the
Company and for [_______ (__)] year(s) after termination of employment.
 
(c)  “Area” means that geographic territory, within the United States, for which
the Employee has responsibility on behalf of the Company Group, and in which the
Employee provides service, as of the Determination Date.
 
(d)  “Business of the Company” means any business that involves the manufacture,
production, sale, marketing, promotion, exploitation, development and
distribution of products, planned products or products being designed or
developed by the Company or any of its subsidiaries at any time during the
period of the Employee’s employment with the Company Group up to and including
the Determination Date.
 
(e)      “Company Group” means the Company and its Affiliates, or any one or
more of the foregoing as context requires.
 
(f)       “Company Information” means Confidential Information and Trade
Secrets.
 
(g)  “Competing Business” means any business organization (other than any member
of the Company Group) of whatever form engaged, either directly or indirectly,
in any business or enterprise which is the same as, or substantially the same
as, the Business of the Company.
 
(h)  “Confidential Information” means data and information relating to the
business of the Company Group (whether constituting a Trade Secret or not) which
is or has been disclosed to the Employee or of which the Employee became aware
as a consequence of or through the Employee’s relationship with the Company
Group and which has value to the Company Group and is not generally known to its
competitors.  Confidential information shall include trade secrets, methods of
operation, names of customers, price lists, financial information, route books,
personnel data and similar information provided, however, Confidential
Information shall not include any data or information which has been voluntarily
disclosed to the public by the Company Group (except where such disclosure has
been made by the Employee without authorization) or that has been independently
developed and disclosed by others, or otherwise entered the public domain
through lawful means.
 
(i)        “Determination Date” means (a) during the Employee’s employment, the
date as of which compliance with this Agreement is being determined, and (b)
following the Employee’s termination of employment, the date of Employee’s
termination of employment.
 
 
Schedule A - 1

--------------------------------------------------------------------------------

 
 
(j)        “Materials” means all documents or tangible or intangible materials,
including computer data, prepared by or at the direction of the Employee or
provided to or obtained by the Employee during the course of employment by the
Company Group which contain Company Information.
 
(k)       “Material Contact” means the contact between the Employee and each
customer or potential customer:  (a) with whom or which the Employee dealt on
behalf of the Company Group; (b) whose dealings with the Company Group were
coordinated or supervised by the Employee; (c) about whom the Employee obtained
confidential information in the ordinary course of business as a result of the
Employee’s association with the Company Group; or (d) who receives products or
services authorized by the Company Group, the sale or provision of which results
or resulted in compensation, commissions, or earnings for the Employee within
two years prior to the Determination Date.
 
(l)        “Trade Secrets” means information of the Company Group, without
regard to form, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product or service plans
or lists of actual or potential customers or suppliers which is not commonly
known by or available to the public and which information (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
 
Schedule A - 2


 